Title: To John Adams from Robert Leslie, 5 July 1799
From: Leslie, Robert
To: Adams, John


To his Excellency The President of  the United States of America
Sir
London July 5th 1799

Mr. King, as well as several other Gentlemen from America, having informed me that several improvements were yet wanting on the present method of Coining the Specie of the United States, I have for some time turned my attention to that object and have examined all the most improved Machines and the method of using them, as practised in this Kingdom; I therefore venture to address myself to your Excellency on this Subject, and take the liberty of offering my Services in that department not doubting but from the experience I have acquired (during Six Years residence in this Country) in many Mechanical operations, and particularly in this. I shall prove myself materially usefull in the Business if employed. Influenced by this opinion and the advice of several of my American Friends, I have applied to Mr. Bolton of Birmingham, who has not only shewn me all the machinery he employs in his Coinage, but has also instructed me in the use of them, and he authorizes me to inform Your Excellency that he is willing to supply the United States with the necessary machinery for this purpose, at the most moderate expense possible, and as I am now about to return to America, he will send them with me, if it meets with your Excellency’s approbation.
I shall only take the liberty to add, what your Excellency perhaps already knows, which is that Mr Bolton’s Machinery and Method of Coining is allowed to be superior to any in the World.
I have not the honour of being personally known to your Excellency; but was known as a Clock & Watchmaker in Philadelphia, to the late President, Secretary of State, and many other public Characters, Six Years ago.
Your Excellency’s answer through Mr. King will particularly oblige.
Your very humble Servant

Robert Leslie